United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3053
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             David Patrick Henry, Sr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: June 8, 2015
                              Filed: June 17, 2015
                                 [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       David Henry, Sr., appeals fifteen convictions of mail fraud. He admits the
fraud—he looted a trust fund—but he argues that the evidence was insufficient to
establish mail fraud. We affirm.
      In the light most favorable to the verdict, the evidence is as follows. When Joe
Swaffar died in 2004, he left a trust to benefit, among others, his wife, Sandra
Swaffar. The trust was funded with over $1.6 million in life-insurance proceeds. Joe
had handled his and Sandra’s finances; Sandra, as witnesses later testified, was
incapable of handling her money.

       Henry served as trustee. He set up several accounts for the trust, but he gave
Sandra access to only one, a Smith Barney account. He deposited $4,000 monthly
into the Smith Barney account and told her little about the other accounts. Every
month, Smith Barney mailed a statement to Sandra, which Henry then took from
Sandra’s post-office box to her home. But she never saw any statements from the
other accounts reflecting the rest of the trust’s principal, which Henry said he had
invested in oil, real estate, and an annuity. Sandra believed Henry’s repeated claims
that the $4,000 payments were earnings from these investments, and so she thought
that the trust principal was largely untouched—still “a million-two or a million-
three,” as Henry put it.

       Though the annuity was real, the oil and real estate investments were not.
Rather, Henry was stealing from the trust, taking over $850,000 altogether. The
payments to the Smith Barney account were not earnings, or at least not entirely, but
instead just portions of the principal. In 2008 or 2009, Henry explained to Sandra
that she was broke. He blamed the economy.

       Eventually, the fraud was discovered, and Henry was convicted on twenty-five
counts of mail fraud, see 18 U.S.C. § 1341, and three counts of tax evasion,
see 26 U.S.C. § 7201. Fifteen of those mail-fraud counts were based on the mailings
of the Smith Barney account statements to Sandra’s post-office box. At trial, Henry
argued that these statements could not support the crime of mail fraud. The district




                                         -2-
court,1 however, denied Henry’s motion for judgment of acquittal as to those counts.
A jury found him guilty, and the court sentenced him to five years’ imprisonment.

       Henry now appeals, challenging only the sufficiency of the evidence as to the
fifteen counts of mail fraud based on the mailings of the Smith Barney statements to
Sandra’s post-office box. We review de novo, viewing “the evidence in the light most
favorable to the jury’s verdict, drawing all reasonable inferences in favor of the
verdict and reversing ‘only where no reasonable jury could find all the elements
beyond a reasonable doubt.’” United States v. Cole, 721 F.3d 1016, 1021 (8th Cir.
2013) (quoting United States v. Louper–Morris, 672 F.3d 539, 555 (8th Cir. 2012)).
As relevant here, mail fraud occurs when someone, “‘having devised or intending to
devise any scheme or artifice to defraud, . . . for the purpose of executing such
scheme or artifice or attempting so to do, . . . knowingly causes to be delivered by
mail or [interstate] carrier’ any matter or thing.” United States v. Fiorito,
640 F.3d 338, 347 (8th Cir. 2011) (ellipses and alteration in original) (quoting
18 U.S.C. § 1341).

      Henry argues solely that the Smith Barney statements were not mailed for the
“purpose of executing [his] scheme.” But the Supreme Court has held that mailings
are for the purpose of executing the scheme when they are “designed to lull the
victims into a false sense of security, postpone their ultimate complaint to the
authorities, and therefore make the apprehension of the defendants less likely than if
no mailings had taken place.” Fiorito, 640 F.3d at 348 (quoting United States v.
Lane, 474 U.S. 438, 451-52 (1986)).

      Here, a reasonable jury could conclude that Henry caused the statements to be
mailed for such a lulling purpose. Henry told Sandra that the trust was worth $1.2 or


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -3-
$1.3 million, that he had invested the trust principal, and that the monthly payments
to her were earnings on the principal. Sandra, incapable of handling her own money,
believed him. And Henry himself took to Sandra’s home every month the Smith
Barney statements that he represented as reflecting the earnings of the supposed
investments.     Having received these statements and relying on Henry’s
representations, Sandra did not discover Henry’s theft for years. In these
circumstances, a jury was entitled to conclude that Henry meant for the mailings of
the statements to further his scheme by lulling Sandra into a false sense of security.
See Fiorito, 640 F.3d at 347-48 (upholding a mail-fraud conviction based on title
company’s mailings that prevented an “ongoing scheme from coming under scrutiny,”
and upholding other mail-fraud convictions based on mailings that “delay[ed]
detection of the fraud”). Henry’s conduct falls within the ambit of the mail-fraud
statute, which prohibits uses of the mail “incident to an essential part of the scheme.”
Id. at 347 (quoting Pereira v. United States, 347 U.S. 1, 8 (1954)).

       Henry responds, essentially, that the mailings of the statements should not have
furthered his fraud. He argues that, because the statements did not reflect the
investment of the trust principal and also showed problems with certain transactions,
the statements should have alerted Sandra to the fraud, not tricked her. But the
ultimate question is not whether the mailings should have furthered the fraud but
whether the mailings were for the purpose of executing the scheme. Given that
Sandra was vulnerable and financially unsophisticated, a reasonable jury could
believe that Henry caused the mailings of the statements in order to lull her into a
false sense of security—as, in fact, they did.

       Because the evidence was sufficient to support Henry’s convictions of mail
fraud, we affirm the judgment of the district court.
                       ______________________________




                                          -4-